Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Employers Holdings, Inc. Amended and Restated Equity and Incentive Plan of our report dated March 13, 2008, with respect to the consolidated financial statements and schedules of Employers Holdings, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2007 filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Los Angeles, California August
